Case 1:18-cv-00166-TFM-MU Document 53 Filed 12/10/20 Page 1 of 2                        PageID #: 287




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

     FREDERICK FORD,                               )
                                                   )
            Plaintiff,                             )
                                                   )
     vs.                                           )    CIV. ACT. NO. 1:18-cv-0166-TFM-MU
                                                   )
     CYNTHIA STEWART, et al.,                      )
                                                   )
            Defendants.                            )

                           MEMORANDUM OPINION AND ORDER

           On October 20, 2020, the Magistrate Judge entered a report and recommendation which

 recommends Defendants’ Motion for Summary Judgment be granted. See Doc. 50. Plaintiff timely

 filed objections and also attempts to supplement his complaint. See Docs. 51, 52. The Court has

 reviewed the report and recommendation, objections, and conducted a de novo review of the case

 file. For the reasons discussed below, the objections are OVERRULED, the attempt to supplement

 or amend the complaint is DENIED, and the Report and Recommendation is ADOPTED.

           In Plaintiff’s objections, he complains that the Magistrate Judge made a ruling without

 certain documents. See Doc. 51 at 2. However, Plaintiff had the opportunity to response to the

 motion for summary judgment and did so without including the information. See Doc. 49. In

 reviewing a magistrate judge’s report and recommendation, the Court does not consider objections

 based on arguments not raised before the magistrate judge. See Williams v. McNeil, 557 F.3d 1287,

 1292 (11th Cir. 2009).1 Next, to the extent he complains about new conditions of confinement in

 the segregation unit of his current facility, those do not relate to his original complaint and are not




 1
  Even the Court considered it, it would be overruled because nothing referenced in that particular
 objection overcomes the Magistrate Judge’s well-reasoned analysis.
                                              Page 1 of 2
Case 1:18-cv-00166-TFM-MU Document 53 Filed 12/10/20 Page 2 of 2                         PageID #: 288




 part of this lawsuit. See Doc. 51 at 6. Finally, to the extent Plaintiff attempts to amend his complaint

 post-briefing on the motion for summary judgment and the issuance of the Report and

 Recommendation, that request is DENIED and the supplement is not considered. To the extent it

 attempts to add new claims related to his new facility, the Court declines to consider those as part

 of this lawsuit. To the extent Plaintiff has new complaints, those would be the basis of a separate

 lawsuit. Though the Court cautions Plaintiff to carefully review his claims because of the

 implications of 28 U.S.C. § 1915(g) when he seeks to file a lawsuit in forma pauperis.

        After due and proper consideration of all portions of this file deemed relevant to the issues

 raised, and a de novo determination of those portions of the Report and Recommendation to which

 objection is made, it is ORDERED as follows:

        (1) Plaintiff’s objections (Doc. 51) are OVERRULED;

        (2) The Report and Recommendation (Doc. 50) is ADOPTED as the opinion of the Court;

        (3) The Defendants’ Motion for Summary Judgment (Doc. 48) is GRANTED;

        (4) Plaintiff’s claims are DISMISSED with prejudice.

        Final judgment shall issue separately in accordance with this order and Federal Rule of

 Civil Procedure 58.

        DONE and ORDERED this 10th day of December, 2020.

                                                /s/Terry F. Moorer
                                                TERRY F. MOORER
                                                UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
